Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 8/31/2020. Claims 1-19 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on behalf of this case on 8/31/2020, has been considered by the examiner.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. 	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	The claim(s) recite(s) providing referral fees or commissions. Providing referral fees or commissions is a fundamental economic practice. Fundamental economic practices are a certain method of organizing human activity in the enumerated groupings of abstract ideas (see October 2019 Update: Subject Matter Eligibility pages 4-5) and hence the claims include an abstract idea.
	This judicial exception is not integrated into a practical application because the claims merely include limitations that are not indicative of integration into a practical application in that the claims merely recite:


	(2) Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims: apply it via computers, a network, storage and terminals (see claims 1-19) and software running on a computer (see claims 17-19).
	And (3) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 1-19)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely include limitations that are not indicative of inventive concept (aka "significantly more") in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see claims 1-19) (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375).
	(b) receiving or transmitting data over a network, e.g. using the Internet to gather data (see claims 1-19) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	And (c) electronic recordkeeping (see claims 1-19) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)
	Examiner's note: the Examiner has reconsidered the previously concluded insignificant extra-solution activity in the practical application step under the significantly more (inventive concept) step as detailed above.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claim 1, Applicant recites the following limitation in the claim purchase results relating to the purchase of the digital contents by the purchaser. There is insufficient antecedent basis for the limitation, the purchase, in the claim (e.g. the limitation is not previously recited in the claim). For the purposes of this examination, the Examiner will interpret the claim limitation as follows: purchase results relating to a purchase of the digital contents by the purchaser.
	Therefore claims 2-10 that depend on independent claim 1 are therefore rejected based on their dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As per claim 1, Applicant recites the following limitation in the claim based on the support results of the respective recommenders and the purchase results of the digital content at the time of the computation. There is insufficient antecedent basis for the limitation, the time of the computation, (e.g. the limitation is not previously recited in the claim). For the purposes of this examination the Examiner will interpret the claim as follows: based on the support results of the respective recommenders and the purchase results of the digital content at a  time of the computation.
	Further independent claims 11 and 17 recite the above and are accordingly rejected under the same grounds along with their dependent claims 12-16 and 18-19 under the same grounds as above. 
	As per claim 1, Applicant recites the following limitation in the claim the support results being defined by supports made by the respective recommenders.  There is insufficient antecedent basis for the limitation, the respective recommenders, in the claim (e.g. the limitation respective recommenders is not previously recited in the claim).  For the purposes of this examination, the Examiner will interpret the claim as follows: the support results being defined by supports made by 
	As per claim 3, Applicant recites the following limitation in the claim “in and response to a request from the a recommender” and “the purchase results of the time of the request form the recommender.” There appears to be a word or words missing or out of order between the and a recommender in the first limitation. Futher the term “form” appears to be a typo of the term “from” in the second claim limitation. For the purposes of this examination the Examiner will interpret the claim as follows: “in and response to a request from  “and the purchase results of the time of the request from the recommender”. 
	Therefore claims 4 that depends on claim 3 is therefore rejected based on its dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-A IA the applicant regards as the invention.
	As per claim 8, Applicant recites the following limitation in the claim and the information provided by the contents provider is freely updatable in response to accessing by the contents provider to the computer via the network. There appears to be a word or words missing or out of word after the limitation updatable, therefore the appropriate metes and  The Examiner will interpret the claim as follows: and the information provided by the contents provider is freely updatable
	As per claim 9, Applicant recites the following limitation in the claim transmitting the entirety of the digital contents to purchaser terminal. There is insufficient antecedent basis for the limitation, the entirety of the digital contents, in the claim (e.g. the limitation is not previously recited in the claim).
	As per claim 13, Applicant recites the following limitation in the claim and the purchase results of the time of the request form the recommender. The term “form” appears to be a typo of the term “from” in the claim limitation. For the purposes of this examination the Examiner will interpret the claim as follows: and the purchase results of the time of the request from the recommender.
	As per claim 15, Applicant recites the following limitation in the claim the information provided by the contents provider is freely updatable in response to accessing by the contents provider to the digital contents distribution system via the network. There appears to be a word or words missing or out of word after the limitation updatable, therefore the appropriate metes and bounds of the limitation cannot be ascertained. For the purposes of this examination, The Examiner will interpret the claim as follows: the information provided by the contents provider is freely updatable in response to accessing by the contents provider is freely updatable 
	As per claim 16, Applicant recites the following limitation in the claim wherein the entirely of the digital contents is transmitted to the purchaser terminal. There is insufficient antecedent basis for the limitation, the entirely of the digital contents, in the claim (e.g. the limitation is not previously recited in the claim).
	As per claim 17, Applicant recites the following limitation in the claim updating purchase results relating to the purchase of the digital contents stored in the computer upon a receipt of the purchase of the digital contents by the purchaser. There is insufficient antecedent basis for the limitation, the purchase, in the claim (e.g. the limitation is not previously recited in the claim). For the purposes of this examination, the Examiner will interpret the claim limitation as follows: updating purchase results relating to a purchase of the digital contents stored in the computer upon a receipt of the purchase of the digital contents by the purchaser.
	Therefore claims 18-19 that depend on independent claim 18 are therefore rejected based on their dependency under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As per claim 18, Applicant recites the following limitation in the claim computing earnings to be received by each of the recommenders with the computer by using the updated support results of the respective recommenders and the updated purchase results stored in the computer. There is insufficient antecedent basis for the limitation, the respective recommenders, in the claim (e.g. the limitation is not previously recited in the claim). For the purposes of this examination, the Examiner will interpret the claim limitation as follows: computing earnings to be received by each of the recommenders with the computer by using the updated support results of  and the updated purchase results stored in the computer.
	As per claim 19, Applicant recites the following limitation in the claim and the purchase results of the time of the request form the recommender. The term “form” appears to be a typo of the term “from” in the claim limitation. For the purposes of this examination the Examiner will interpret the claim as follows: and the purchase results of the time of the request from the recommender.
Claim Interpretation - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10. 	Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bezos et al. (United States Patent Number: 6,029,141) further in view of Good et al. (United States Patent Number: US 6,314,404).
	As per claim 1, Bezos et al. teaches A digital contents distribution method for distributing digital contents(see column 1 lines 5-9, Examiner’s note: invention relates to methods for marketing and selling goods on the Internet (e.g. electronic commerce)). 
	 from a computer via a network, the computer being connectable to a contents provider terminal of a contents provider, (see column 5 lines 4-14, column 8 lines 22-26, and column 7 lines 30-41, Examiner’s note: website like amazon.com that includes both (i) the hardware/software server components that serve the information content over the network and (ii) the “back end” hardware/software components, including any non-standard or specialized components, that interact with the server components to perform services for Web site users). 
	a user terminal of a user, recommender terminals of recommenders, and a purchaser terminal of a purchaser, (see column 6 lines 2-10 and column 7 lines 30-41, Examiner’s note: a customer computer may be a personal computer, and crediting an associate if a customer makes a purchase.  It is noted that a user, recommender, and a purchaser can all be customers.  A recommender is a customer who has become an associate in Bezos et al. and a purchaser is a customer who makes a purchase). 
	 and the digital contents provided from the contents provider,  (see Figures 6 and 8-9 and column 3 lines 20-25, Examiner’s note: amazon.com handles the various tasks associated with processing orders of the digital content interacted on by users including shipping, collections, and customer service). 
	purchase results relating to the purchase of the digital contents by the purchaser, and support results from the recommenders relating to the digital contents being stored in the computer, the support results being defined by supports made by the respective recommenders, the digital contents distribution method comprising: (see column 10 lines 38-50, column 14 lines 37-51, and appendix b, Examiner’s note: discusses tracking user’s referrals through id’s generated based on an associate’s enrollment in the referral program and appendix b shows an example amount of quarter to date referral fees). 
providing information to be received by a recommender upon a request from a user terminal of a user who is a potential recommender; (see column 9 lines 54-67 and column 10 lines 9-17, Examiner’s note: serving web pages to an applicant on a computer who can register then to become an associate).
receiving, by the computer, support for the digital contents from the user terminal; (see column 10 lines 18-37 and Figures 3a-3b, Examiner’s note: applicant fills out the requested information, including payee information to whom referral fee payments earned through the program are set, in the webpages to become an associate.  The processing can be handled by the computer system that handles the referral processing or by another distinct computer system or site).  
after receiving the support from the user terminal, identifying, by the computer, the user terminal as a recommender terminal; updating the support results of the recommender terminal stored in the computer upon a receipt of the support from the recommender terminal; (see column 10 lines 29-65, column 11 lines 65- column 12 lines 14 and column 13 lines 9-22, Examiner’s note: once the application has been processed, the software generates a unique store ID to be assigned to associate, this information is stored in a database in order to properly track and credit referrals.  The cited sections also teach an example referral link and that in an example a user checking out can have three books in a shopping cart, each which are a result of a different referral associate website and each associate will be credited for its respective referral as a result of the one checkout). 
updating purchase results relating to the purchase of the digital contents stored in the computer upon a receipt of the purchase of the digital contents by the purchaser; (see column 14 lines 38-51, column 2 lines 59-65, and column 10 lines 47-50, Examiner’s note: when the customer purchases a product the associate’s unique store ID maintained in the database is used to credit the associate’s account.  The database allows the merchant web site to properly track and credit associate referrals). 
computing earnings to be received by each of the recommenders with the computer by using the updated support results of the respective recommenders and the updated purchase results stored in the computer, the earnings to be received by the recommenders being variable from the estimated earnings based on the support results of the respective recommenders and the purchase results of the digital contents at the time of the computation; and transmitting information on the earnings from the computer to the recommender terminals via the network (see column 16 lines 11-41 and column 6 lines 4-9, Examiner’s note: teaches sending associates information on referral information including referral fees from their participation in the system (see Appendix b that provides an example calculation)).
	Bezos et al. does not expressly teach providing information in a contract like on estimated earnings with respect to for example a referral fee or commission. 
	However, Good et al. which is in the art of referrals (see abstract) teaches providing information in a contract like on estimated earnings with respect to for example a referral fee or commission (see column 1 lines 34-41, column 1 lines 65-67, and column 3 lines 52-62, Examiner’s note: information in a contract relating to the amount a referrer will receive (e.g. referral fee or commission) for referring someone). 

As per claim 2, Bezos teaches
	further comprising: computing earnings to be received by the contents provider with the computer by using the support results and the purchase results stored in the computer (see Appendix B, column 16 lines 11-41 and column 6 lines 4-9, Examiner’s note: calculating revenue in generated reports along with other tracked data). 
	As per claim 3, Bezos teaches
	further comprising: in response to a request from the a recommender, transmitting actual current earnings to be received by the recommender from the computer via the network to a recommender terminal of the recommender, the actual current earnings being computed by using the support results and the purchase results of the time of the request form the recommender (see Appendix B, column 16 lines 11-41, and column 6 lines 4-9, Examiner’s note: teaches the report generation feature can provide associates the ability to generate customer reports like during a specific time 
	As per claim 4, Bezos teaches
	further comprising: assigning, by the computer, personal identification information to the contents provider, wherein transmission of information relating to the contents provider and the recommender is conducted when at least one of the personal identification information from the contents provider terminal and the personal identification information from the recommender terminal has been received via the network (see column 7 lines 20-40 and column 11 lines 67- column 12 lines 26, Examiner’s note: teaches the referral link includes information of specific products of the website as well as information identifying the associate which is used to process commissions for purchases).  
	As per claim 5, Bezos teaches
	further comprising: transmitting, to the recommender terminals, information on the digital contents distributed via the network, information indicating that a provision of the contents has been solicited, information relating to a method for the support employed by the recommenders, and information on the earnings to be received by the contents provider in response to the support results and purchase results in response to the support received from the recommender terminals (see Appendix B, column 16 lines 11-41, and column 6 lines 4-9, Examiner’s note: teaches generating reports to send to recommender terminals which include information on the referrals including revenue 
	As per claim 6, Bezos teaches
	further comprising: transmitting information on the digital contents distributed via the network, information indicating that the recommender have been solicited with respect to the contents provided from the contents provider, and information relating to a method for the support employed by the recommenders (see Appendix B, column 16 lines 11-41, and column 6 lines 4-9, Examiner’s note: teaches generating reports to send to recommender terminals which include information on the referrals including revenue generated and referrals generated , along with hits, amount of ordered products, titles, etc.).
	As per claim 7, Bezos teaches
	further comprising: transmitting information on the contents that have been stored, information indicating that the contents can be received via the network, and information indicating that the contents can be purchased in response to a request from the user of the user terminal (see Figures 8-9 and 10b-10c, column 6 lines 6-20, and column 2 lines 48-59, Examiner’s note: users are provided information on products for example in Figure 10c users can checkout with the items in their shopping cart that can be saved across sessions(for example a week see column 2 lines 48-59), system also provides when the information is available for example immediately or 1-2 weeks). 
	As per claim 8, Bezos teaches
	Wherein the information on the stored contents comprises information provided by the contents provider, and the information provided by the contents provider is freely updatable in response to accessing by the contents provider to the computer via the network (see Figures 8-9 and 10b-10c, column 6 lines 6-20, and column 2 lines 48-61, Examiner’s note: for one example information is freely updatable in the fact that information can be changed in the shopping cart based on input from the user, for example, the user is not required to buy the product after it has been placed in the user’s shopping cart or the user can change the quantities). 
	As per claim 9, Bezos teaches
	further comprising: transmitting the entirety of the digital contents to purchaser terminal via the network in response to a request from the purchaser, irrespective of whether a declaration of purchase intention by the purchaser is present or not, and the declaration of purchase intention by the purchaser is received thereafter (see Figures 8- 9 and 10b-10c, column 6 lines 6-20, and column 2 lines 48-61, Examiner’s note: users can place items into their shopping cart and then leave the system. The shopping cart is maintained over the next week for example (e.g. each time the user comes back to the website those previous selections are provided) then after a week since placing them in the user's cart the user may purchase (e.g. a declaration of purchase intention by the purchaser)).
	As per claim 10, Bezos teaches
	further comprising: assigning personal identification information to the purchaser in response to a request from the purchaser, wherein the computer identifies the purchaser by the personal identification information after the assigning of the personal identification information (see column 13 lines 42- column 14 line 11, Examiner’s note: assigning unique customer ID to users for the use with customer shopping carts (e.g. purchasers) to complete purchases). 
	As per claim 11, Bezos et al. teaches A digital contents distribution system for distributing the digital contents from a computer via a network, the digital contents distribution system comprising: (see abstract, Examiner’s note: referral system that enables marketing of products in return for a commission for products sold on a merchant’s website). 
the computer, a contents provider terminal of a contents provider, (see column 5 lines 4-14, column 8 lines 22-26, and column 7 lines 30-41, Examiner’s note: website like amazon.com that includes both (i) the hardware/software server components that serve the information content over the network and (ii) the “back end” hardware/software components, including any non-standard or specialized components, that interact with the server components to perform services for Web site users).
 a user terminal of a user, recommender terminals of recommenders, and a purchaser terminal of a purchaser, connected to each other via the network; (see column 6 lines 2-10 and column 7 lines 30-41, Examiner’s note: a customer computer may be a personal computer, and crediting an associate if a customer makes a product.  It is noted that a user, recommender, and a purchaser can all be customers.  A recommender is a customer who has become an associate in Bezos et al. and a purchaser is a customer who makes a purchase.  Column 6 citations show that these are all connected together via the internet).
a contents storage that stores the digital contents provided from the contents provider; (see column 7 lines 40-45, Examiner’s note: a product information database that stores product pricing information which is used by the computer program of the merchant to calculate the proper commission or referral payment). 
a support storage that stores support results of support from the recommenders on the digital contents; and (see column 7 lines 58- column 8 line 16 and Figures 3a-3b, Examiner’s note: storing customer purchase information like shopping cart data in a database which are then used to for referral tracking). 
a purchase storage that stores purchase results of a purchase of the digital contents by the purchaser; wherein (see column 10 lines 38-50 and column 14 lines 37-51, Examiner’s note: upon enrollment a unique ID is assigned to an associate which is stored in a database, later when a purchaser buys a product that ID maintained in the database is used to appropriately credit the associate’s account with the referral fee or commission). 
upon a request from a user terminal of a user who is a potential recommender, the computer provides information to be received by a recommender to the user terminal, (see column 9 lines 54-67 and column 10 lines 9-17, Examiner’s note: serving web pages to an applicant on a computer who can register then to become an associate).
when the computer receives support for the digital contents from the user terminal, (see column 10 lines 18-37 and Figures 3a-3b, Examiner’s note: applicant fills out the requested information, including payee information to whom referral fee payments earned through the program are set, in the webpages to become an associate.  The processing can be handled by the computer system that handles the referral processing or by another distinct computer system or site).  
 the computer identifies the user terminal as a recommender terminal, (see column 10 lines 29-65, column 11 lines 65- column 12 lines 14 and column 13 lines 9-22, Examiner’s note: once the application has been processed, the software generates a unique store ID to be assigned to associate, this information is stored in a database in order to properly track and credit referrals.  The cited sections also teach an example referral link and that in an example a user checking out can have three books in a shopping cart, each which are a result of a different referral associate website and each associate will be credited for its respective referral as a result of the one checkout).
	the computer updates the support results of the recommender terminal stored in the support storage upon receiving the support from the recommender terminal, (see column 11 lines 65-column 12 lines 14, column 13 lines 9-22, and Figures 3a-3b, Examiner’s note: teaches the customer has three books listed in the shopping cart, each of which resulted from a referral from a different associate Web site, each associate will be credited for its respective referral). 
	the computer updates the purchase results relating to the purchase of the digital contents stored in the purchase storage upon a receipt of the purchase of the digital contents by the purchaser, (see column 14 lines 38-51, column 2 lines 59-65, and column 10 lines 47-50, Examiner’s note: when a user purchases a product contained in their shopping cart, the associate’s unique ID maintained in the data structure is used to appropriately credit the associate’s account , and the database entry allows the merchant website to properly track and credit associate referrals). 
the computer computes earnings to be received by each of the recommenders by using the updated support results of the respective recommenders stored in the support storage and the updated purchase results stored in the purchase storage, the earnings to be received by the recommenders being variable from the estimated earnings based on the support results of the respective recommenders and the purchase results of the digital contents at the time of the computation, and the computer transmits information on the earnings to the at least one recommender terminal via the network  (see column 16 lines 11-41 and column 6 lines 4-9, Examiner’s note: teaches sending associates information on referral information including referral fees from their participation in the system (see Appendix b that provides an example calculation)).
	Bezos et al. does not expressly teach providing information in a contract like on estimated earnings with respect to for example a referral fee or commission. 
	However, Good et al. which is in the art of referrals (see abstract) teaches providing information in a contract like on estimated earnings with respect to for example a referral fee or commission (see column 1 lines 34-41, column 1 lines 65-67, and column 3 lines 52-62, 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Bezos et al. with the aforementioned teachings from Good et al. with the motivation of providing information in a contract relating to the amount a referrer will receive (e.g. referral fee or commission) for referring someone so that a referrer does not have to wait until after a purchase is completed to understand the benefit they will receive (see Good et al. column 1 lines 34-41, column 1 lines 65-67, and column 3 lines 52-62), when providing various amounts of referral fees (see Bezos Appendix A, column 12 lines 65-67, and column 13 lines 1-10) is known known.
As per claim 12, Bezos teaches
	Wherein the computer computes earnings to be received by the contents provider by using the support results and the purchase results stored in the computer (see Appendix B, column 16 lines 11-41 and column 6 lines 4-9, Examiner’s note: calculating revenue in generated reports along with other tracked data).
	As per claim 13, Bezos teaches
	Wherein in response to a request from a recommender, the computer computes actual current earnings to be received by the recommender by using the support results and the purchase results of the time of the request form the recommender, and computation results are transmitted from the computer to recommender terminal of the recommender via the network (see Appendix B, column 16 lines 11-41, and column 6 lines 4-9, Examiner’s note: teaches the report generation feature can provide 
	As per claim 14, Bezos teaches
	Wherein the computer transmits, to the recommender terminals, information on the digital contents distributed via the network, information indicating that a provision of the contents has been solicited, information relating to a method for the support employed by the recommenders, information indicating that the recommenders have been solicited with respect to the contents provided from the contents provider, information on the stored contents, information indicating that the contents can be received via the network, and information indicating that the contents can be purchased in response to a request from the user (see Appendix B, column 16 lines 11-41, and column 6 lines 4-9, Examiner’s note: teaches generating reports to send to recommender terminals which include information on the referrals including revenue generated and referrals generated , along with hits, amount of ordered products, titles, etc.).
	As per claim 15, Bezos teaches
	 Wherein the information on the stored contents comprises information provided by the contents provider, and the information provided by the contents provider is freely updatable in response to accessing by the contents provider to the digital contents distribution system via the network (see Figures 8-9 and 10b-10c, column 6 lines 6-20, and 
	As per claim 16, Bezos teaches
	Wherein the entirety of the digital contents is transmitted to the purchaser terminal via the network in response to a request from the purchaser via the network, irrespective of whether a declaration of purchase intention by the purchaser is present or not, and the declaration of purchase intention by the purchaser is received thereafter  (see Figures 8- 9 and 10b-10c, column 6 lines 6-20, and column 2 lines 48-61, Examiner’s note: users can place items into their shopping cart and then leave the system. The shopping cart is maintained over the next week for example (e.g. each time the user comes back to the website those previous selections are provided) then after a week since placing them in the user's cart the user may purchase (e.g. a declaration of purchase intention by the purchaser)).
11. 	Claims 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bezos et al. (United States Patent Number: 6,029,141) further in view of Good et al. (United States Patent Number: US 6,314,404) further in view of Torrey (United States Patent Number: US 6,457,005).
	As per claim 17, Bezos teaches  causes the computer to perform: connecting a contents provider terminal of a contents provider, (see column 5 lines 4-14, column 8 lines 22-26, and column 7 lines 30-41, Examiner’s note: website like amazon.com that includes both (i) the hardware/software server components that serve the information content over the network and (ii) the “back end” hardware/software 
	a user terminal of a user, recommender terminals of recommenders, and a purchaser terminal of a purchaser and the computer via a network; (see column 6 lines 2-10 and column 7 lines 30-41, Examiner’s note: a customer computer may be a personal computer, and crediting an associate if a customer makes a product.  It is noted that a user, recommender, and a purchaser can all be customers.  A recommender is a customer who has become an associate in Bezos et al. and a purchaser is a customer who makes a purchase).
	providing information to be received by a recommender upon a request from a user terminal of a user who is a potential recommender; (see column 9 lines 54-67 and column 10 lines 9-17, Examiner’s note: serving web pages to an applicant on a computer who can register then to become an associate).
	receiving, by the computer, support for the digital contents from the user terminal; (see column 10 lines 18-37 and Figures 3a-3b, Examiner’s note: applicant fills out the requested information, including payee information to whom referral fee payments earned through the program are set, in the webpages to become an associate.  The processing can be handled by the computer system that handles the referral processing or by another distinct computer system or site).  
	after receiving the support from the user terminal, identifying, by the computer, the user terminal as a recommender terminal; (see column 10 lines 29-65, column 11 
	updating the support results of the recommender terminal stored in the computer upon a receipt of the support from the recommender terminal; (see column 11 lines 65- column 12 lines 14, column 13 lines 9-22, and Figures 3a-3b, Examiner’s note: The cited sections also teach an example referral link and that in an example a user checking out can have three books in a shopping cart, each which are a result of a different referral associate website and each associate will be credited for its respective referral as a result of the one checkout).
	updating purchase results relating to the purchase of the digital contents stored in the computer upon a receipt of the purchase of the digital contents by the purchaser; (see column 14 lines 38-51, column 2 lines 59-65, and column 10 lines 47-50, Examiner’s note: when the customer purchases a product the associate’s unique store ID maintained in the database is used to credit the associate’s account.  The database allows the merchant web site to properly track and credit associate referrals).
computing earnings to be received by each of the recommenders with the computer by using the updated support results of the respective recommenders and the updated purchase results stored in the computer, the earnings to be received by the recommenders being variable from the estimated earnings based on the support results of the respective recommenders and the purchase results of the digital contents at the time of the computation; and transmitting information on the earnings from the computer to the recommender terminals via the network (see column 16 lines 11-41 and column 6 lines 4-9, Examiner’s note: teaches sending associates information on referral information including referral fees from their participation in the system (see Appendix b that provides an example calculation)).
	Bezos et al. does not expressly teach (1) providing information in a contract like on estimated earnings with respect to for example a referral fee or commission and (2) A non-transitory computer readable medium containing a digital contents distribution program that, when executed by a computer, causes the computer to perform
	However, Good et al. which is in the art of referrals (see abstract) teaches providing information in a contract like on estimated earnings with respect to for example a referral fee or commission (see column 1 lines 34-41, column 1 lines 65-67, and column 3 lines 52-62, Examiner’s note: information in a contract relating to the amount a referrer will receive (e.g. referral fee or commission) for referring someone). 
	At the time of the invention it would have been obvious for one of ordinary skill in the art to have modified Bezos et al. with the aforementioned teachings from Good et al. with the motivation of providing information in a contract relating to the amount a referrer will receive (e.g. referral fee or commission) for referring someone so that a referrer does not have to wait until after a purchase is completed to understand the benefit they will receive (see Good et al. column 1 lines 34-41, column 1 lines 65-67, and column 3 lines 52-62), when providing various 
	Bezos in view of Good et al. does not expressly teach (2) A non-transitory computer readable medium containing a digital contents distribution program that, when executed by a computer, causes the computer to perform.
	However, Torrey which is in the art of referrals (see abstract) teaches (2) A non-transitory computer readable medium containing a digital contents distribution program that, when executed by a computer, causes the computer to perform (see Column 11 lines 39- 50, column 10 lines 63- column 11 lines 9,and claims 61, 70, and 86, Examiner’s note: a medium readable by a device for conveying program instructions for execution by a device to perform a method for managing referrals). 
	At the time of the invention it would have been obvious for one of ordinary skiII in the art to have modified Bezos et al. in view of Good et al. with the aforementioned teachings from Torrey with the motivation of providing a way to perform the functions on different computers through the use of portable software that can run on different computers rather than for example only being able to perform the functions on one computer (see Torrey Column 11 lines 39-50, column 10 lines 63- column 11 lines 9,and claims 61, 70, and 86), when software running on a computer to perform the functions on the method is known (see Bezos et al. abstract and column 5 lines 4-15 and column 2 lines 5-45) is known.
As per claim 18, Bezos teaches
	Wherein the computer is caused to compute earnings to be received by the contents provider with the computer by using the support results and the purchase results stored in the computer (see Appendix B, column 16 lines 11-41, and column 6 lines 4-9, Examiner’s note: teaches the report generation feature can provide associates 
	As per claim 19, Bezos teaches
	Wherein in response to a request from a recommender, the computer is caused to transmit actual current earnings to be received by the recommender from the computer via the network to a recommender terminal of the recommender, the actual current earnings being computed by using the support results and the purchase results of the time of the request form the recommender (see Appendix B, column 16 lines 11-41, and column 6 lines 4-9, Examiner’s note: teaches the report generation feature can provide associates the ability to generate customer reports like during a specific time period or include specific content, and Appendix B shows that the report can include referral fees).
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621